OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on December 5, 1960 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit he states that he moved to Atlanta, Georgia, and that he has no intention of returning to New York State to practice. There are no complaints pending against him.
*14We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.